12/17/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0482


                                 No. DA 21-0482

 JEFFERY ELEC HAMILTON,

            Petitioner & Appellant,

      v.

 JAMES SALMONSEN, Warden,
 STATE OF MONTANA,

            Respondents & Appellee.

                                      ORDER

      Upon consideration of Respondent’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Respondents are granted an extension of

time to and including January 27, 2022, within which to prepare, serve, and file its

response brief.




BF                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           December 17 2021